DETAILED ACTION

Applicant’s response filed on 12/22/2020 has been fully considered. Claims 1-12 are pending. Claim 1 is amended. Claims 8-12 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/539,974, filed on 06/26/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 7 of copending Application No. 16/079,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a resin sheet comprising an epoxy resin comprising an epoxy resin oligomer and an epoxy resin monomer, wherein the epoxy resin oligomer has a number average molecular weight of from 600 to 2,300, a curing agent, and an inorganic filler, wherein a content of the inorganic filler is more than 30% by volume but less than 80% by volume (claim 1), wherein the epoxy resin oligomer comprises a reaction product of a compound represented by the following Formula (1), with a divalent phenolic compound having a structure in which two hydroxyl groups are bound to one benzene ring: 
    PNG
    media_image1.png
    105
    525
    media_image1.png
    Greyscale
 wherein, in Formula (1), each of R1 to R4 independently represents a hydrogen atom (claim 3), which suggests using the copending application’s reaction product of a compound represented by the Formula (1), with a divalent phenolic compound having a structure in which two hydroxyl groups are bound to one benzene ring, such that the reaction product consists of two residues of the compound represented by the Formula (1) and one residue of the divalent phenolic compound having a structure in which two hydroxyl groups are bound to one benzene ring, which would read on an epoxy compound represented by the Formula (1), wherein, in Formula (1), each X independently 
The copending application does not claim a specific embodiment of an epoxy compound represented by the Formula (1), wherein, in Formula (1), each X independently represents a partial structure excluding epoxy groups derived from two glycidyl groups of 4-{4-(2,3-epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate, and Y represents a phenylene group optionally having a substituent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the copending application’s reaction product of a compound represented by the Formula (1), with a divalent phenolic compound having a structure in which two hydroxyl groups are bound to one benzene ring, such that the reaction product consists of two residues of the compound represented by the Formula (1) and one residue of the divalent phenolic compound having a structure in which two hydroxyl groups are bound to one benzene ring, which would read on an epoxy compound represented by the Formula (1), wherein, in Formula (1), each X independently represents a partial structure excluding epoxy groups derived from two glycidyl groups of 4-{4-(2,3-epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate, and Y represents a phenylene group optionally having a substituent as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a resin sheet with similar mechanical properties and/or curing properties because the copending application claims a resin sheet comprising an epoxy 
    PNG
    media_image1.png
    105
    525
    media_image1.png
    Greyscale
 wherein, in Formula (1), each of R1 to R4 independently represents a hydrogen atom (claim 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 13 of copending Application No. 16/079,873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy resin molding material comprising an epoxy resin having a mesogen structure, a phenolic curing agent, an inorganic filler, a curing accelerator, wherein the epoxy resin having a mesogen structure comprises an epoxy resin represented by the following Formula (II): 
    PNG
    media_image2.png
    109
    522
    media_image2.png
    Greyscale
 1 to R4 independently represents a hydrogen atom, wherein the epoxy resin having a mesogen structure comprises a reaction product of a divalent phenol compound having two hydroxyl groups on one benzene resin, with the epoxy resin represented by Formula (II), the divalent phenol compound comprises hydroquinone, and the reaction product has an epoxy equivalent ranging from 135 g/eq to 400 g/eq (claim 1), which suggests using the copending application’s reaction product of a divalent phenol compound having two hydroxyl groups on one benzene resin, with the epoxy resin represented by Formula (II), wherein the divalent phenol compound comprises hydroquinone, such that it comprises two residues of the copending application’s epoxy resin represented by Formula (II) and one residue of the copending application’s divalent phenol compound having two hydroxyl groups on one benzene resin, which would read on the limitation of an epoxy compound represented by the following Formula (1): wherein, in Formula (1), each X independently represents a partial structure excluding epoxy groups derived from two glycidyl groups of 4-{4-(2,3-epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate, and Y represents a phenylene group optionally having a substituent as claimed.
The copending application does not claim a specific embodiment of an epoxy compound represented by the Formula (1), wherein, in Formula (1), each X independently represents a partial structure excluding epoxy groups derived from two glycidyl groups of 4-{4-(2,3-epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate, and Y represents a phenylene group optionally having a substituent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the copending application’s reaction 
    PNG
    media_image2.png
    109
    522
    media_image2.png
    Greyscale
 wherein, in Formula (II), each of R1 to R4 independently represents a hydrogen atom, wherein the epoxy resin having a mesogen structure comprises a reaction product of a divalent phenol compound having two hydroxyl groups on one benzene resin, with the epoxy .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,662,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 would be allowable if the provisional rejections of claims 1-12 on the ground of nonstatutory double patenting set forth in this Office action were overcome with a terminal disclaimer or by amending the claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Akatsuka et al. (US 2003/0229159 A1) teaches an epoxy resin having a structure expressed by the formula 
    PNG
    media_image3.png
    87
    803
    media_image3.png
    Greyscale
 [0012], wherein Ms denotes a mesogen and R a spacer [0013], wherein the epoxy resin is 
    PNG
    media_image4.png
    268
    802
    media_image4.png
    Greyscale
 [0025], where Ms denotes a mesogen, and R a spacer [0026], wherein the compound with two elements of active hydrogen contained in one molecule is catechol, resorcinol, or hydroquinone [0022], which reads on an epoxy compound represented by the Formula (1) wherein, in Formula (1), Y represents a phenylene group as claimed.
Akatsuka does not teach that each X independently represents a partial structure excluding epoxy groups derived from two glycidyl groups of 4-{4-(2,3-epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate. Although Yoshida et al. (JP 2013-234313 A, machine translation in English used for citation) teaches an epoxy resin monomer represented by formula [Abstract, 0014, 0017, 0037, 0054] 
    PNG
    media_image5.png
    227
    1166
    media_image5.png
    Greyscale
 [0249] that has a mesogenic group in the molecular structure [0041, 0042, 0046, 0058, 0196], which is 4-{4-(2,3-epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate, Akatsuka and the prior art of record do not teach or suggest modifying Akatsuka’s epoxy resin 
    PNG
    media_image3.png
    87
    803
    media_image3.png
    Greyscale
, wherein Ms denotes a mesogen and R a spacer. Akatsuka and the prior art of record do not teach or suggest doing so. Although Yoshida teaches that the epoxy resin monomer represented by formula shown above [Abstract, 0014, 0017, 0037, 0054, 0249] is beneficial for forming higher order conformations with higher ordering around α-alumina particles, and that as a result, the thermal conductivity after curing is remarkably improved [0042], one of ordinary skill in the art would have expected that this benefit would be achieved from using Yoshida’s epoxy resin monomer represented by formula shown above in a composition and not from using it to prepare another epoxy compound by reacting it with Akatsuka’s compound having two elements of active .

Response to Arguments
Applicant’s arguments, see p. 7-11, filed 12/22/2020, with respect to the rejection of claims 1 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Akatsuka et al. (US 2003/0229159 A1) have been fully considered and are persuasive.  The rejection of claims 1 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Akatsuka et al. (US 2003/0229159 A1) has been withdrawn.
Applicant’s arguments, see p. 7-11, filed 12/22/2020, with respect to the rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1) have been fully considered and are persuasive.  The rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1) has been withdrawn.
Applicant’s arguments, see p. 11. filed 12/22/2020, with respect to the rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1) in view of Yoshida et al. (JP 2013-234313 A, machine translation in English used for citation) has been withdrawn.
Applicant’s arguments, see p. 11, filed 12/22/2020, with respect to the rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable  have been fully considered and are persuasive.  The rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,662,279 B2 has been withdrawn.
Applicant’s arguments, see p. 11-12, filed 12/22/2020, with respect to the provisional rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6 of copending Application No. 16/079,739 (reference application) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 11-12, filed 12/22/2020, with respect to the provisional rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 16/079,873 (reference application) have been fully considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID T KARST/           Primary Examiner, Art Unit 1767